Citation Nr: 0433248	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1945.  He died in February 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appellant also perfected an appeal an issue involving 
entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002) 
when she submitted her substantive appeal in October 2003.  
The appellant withdrew the issue from appellate consideration 
when she appeared at a Board hearing in September 2004.  See 
38 C.F.R. § 20.204 (2003).


REMAND

The veteran died in February 2003.  At the time he was 
service connected for residuals of a gunshot wound (GSW) of 
the right shoulder, with deformity of the humerus and injury 
to muscle groups II, III, and VI, and a post-traumatic stress 
disorder (PTSD).  The veteran's GSW and PTSD were each rated 
as 50 percent disabling.  



The veteran's death certificate lists the immediate cause of 
death in Part I of the form as multi-organ failure.  End 
stage ischemic cardiomyopathy was listed as a condition that 
led to the immediate cause of death.  The death certificate 
also listed in Part II of the form diabetes type 2, 
hypertension, anemia, malnutrition, and PTSD as other 
significant conditions contributing to death but not 
resulting in the underlying cause given in Part I.

The appellant's claim was denied in May 2003.  The basis for 
the denial was that the veteran was not service connected for 
either multi-organ failure or end stage ischemic 
cardiomyopathy.  Further, there was no evidence to link those 
conditions to the veteran's military service.

The appellant submitted her notice of disagreement in July 
2003.  She included a newspaper clipping that reported on a 
study of Vietnam veterans with PTSD.  The study said those 
veterans were more likely to have autoimmune disorders such 
as arthritis, psoriasis, and hypothyroidism.  She also 
included a treatise entry relating to hypothyroidism.

The appellant submitted her substantive appeal in October 
2003.  She said that the newspaper article showed that the 
veteran's PTSD contributed to his death through 
hypothyroidism.  

A review of VA treatment records associated with the claims 
file does show that the veteran was treated for 
hypothyroidism.  There is no indication of any connection 
between the onset of the condition and the veteran's PTSD.  

The RO obtained a medical opinion from a VA examiner in 
February 2004.  The examiner conducted a review of the claims 
file in preparing his report.  The 


examiner opined that it was not at least as likely as not 
that the veteran's multi-organ failure was secondary to his 
service-connected PTSD.  He said it was at least as likely as 
not secondary to the ischemic cardiomyopathy and the 
veteran's associated medical conditions including diabetes 
mellitus and hypertension.  The examiner did not directly 
address whether there was any relationship between the 
veteran's service-connected PTSD and his cardiomyopathy.

The appellant testified at a Board hearing in September 2004.  
She acknowledged that she had no medical evidence to support 
her contention that there was any relationship between the 
veteran's PTSD and his cause of death.  However, she 
submitted a number of research items consisting of published 
articles and Internet articles relating to possible 
connections between PTSD and the development of other 
diseases.  She argued that it was possible that the veteran's 
PTSD did contribute to his development of the conditions that 
caused his death.

The appellant provided a conditional waiver of the material.  
She said that if her claim was to be granted, she waived 
consideration of the new evidence by the agency of original 
jurisdiction (AOJ).  However, if her claim was not granted, 
she refused to waive such consideration.  

The Board has not found sufficient evidence to grant the 
appellant's claim at this time.  In light of the appellant's 
conditional waiver, the Board is required to remand the case 
for further consideration by the RO.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should request that the same 
VA examiner who provided an opinion in 
February 2004 review the claims file and 
the materials submitted by the appellant 


at the September 2004 Board hearing.  If 
this is not possible, then another 
examiner should be requested to review 
the claims file and the materials.  The 
examiner should be asked to provide an 
opinion as to the medical probabilities 
that the veteran's service-connected PTSD 
caused or contributed to any condition 
listed in Part I of the death 
certificate.  It should be specifically 
noted whether PTSD made worse any 
condition that contributed to the 
veteran's death.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
Consideration should be given to all the 
evidence of record, including the 
evidence submitted at the September 2004 
hearing.  If the benefit sought is not 
granted, the appellant, and her 
representative, should be furnished with 
a SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

